PER CURIAM:
George G. Rider, a federal prisoner, filed a petition under 28 U.S.C. § 2241 (2000), challenging the supervised release portion of his sentence under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The district court denied the petition for lack of jurisdiction under § 2241. Rider argues on appeal that 28 U.S.C. § 2255 (2000) is inadequate and ineffective to test the legality *316of his detention, contending that his Booker claim should be considered in the context of his § 2241 petition. Because Rider does not meet the standard under In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000), we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.